Citation Nr: 1341488	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation prior to May 20, 2009, and in excess of 10 percent thereafter, for the service-connected laceration of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The matter was previously before the Board in September 2013 and remanded for further development and adjudication.  

In October 2013, the RO awarded an increased 10 percent rating effective from May 20, 2009, for the laceration to the right index finger; the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim.

In September 2013, the Board directed the AMC/RO to obtain physical therapy notes, prescription records, and any other  medical records identified by the Veteran to fully assist him with his claim.  The Board also ordered a new VA examination to determine the extent the right index finger had increased in severity.   A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268   (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

In a letter dated in September 2013, the Veteran indicated that he was submitting physical therapy notes, radiology reports, and prescription records dated from 2009 to the present showing treatment for his right finger/hand.   To date, it appears he has not submitted them; however, the Board cannot ascertain whether they have not been submitted or simply have not been associated with the virtual record.  He also submitted VA Form 21-4142 (consent to release information to VA) for Dr. SA, his primary care physician, for treatment of his right finger/hand from 2008 to the present.  The RO failed to request the identified private records.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

The Board would also note that a September 2013 disability benefits questionnaire (DBQ) submitted by the Veteran's primary care physician, referred to a September 2013 nerve conduction study, which is not of record.  Such study must also be obtained.  Id.   At this juncture, the Board notes that this DBQ was not considered in the October 2013 supplemental statement of the case (SSOC).  As this record contains pertinent information, a new SSOC must be issued.  38 C.F.R. § 19.31.

The Veteran was afforded a VA examination in September 2013.  The Board had previously instructed the examiner to ascertain whether or not the Veteran had any neurological manifestations of his laceration of the right index finger.  The examiner was asked to render an opinion as to whether a neurological consultation was necessary and if so, schedule such examination.  The examiner failed to comment on such findings.  An addendum opinion and/or a new VA examination are necessary.  38 U.S.C.A. § 5103A; Stegall, supra.0960M HAND AND FINGER 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).
ONDITIONS BENEFITS
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases for VA to obtain: (a) records of any prescription medication taken, radiology reports, and any physical therapy treatment for the right index finger and then request the identified private records directly from the provider(s); (b) records from the Veteran's primary care physician, Dr. SA, dated from 2008 to the present; and (c) a copy of the September 2013 nerve conduction study.  All requests for records and their responses must be associated with the claims folder.  

2.  Contact the individual who conducted the September 2013 VA examination, if available, and ask him to specifically indicate whether the Veteran had any neurological manifestation of the laceration to the right index finger and whether a neurological consultation is deemed necessary.  If necessary, such examination should be arranged.  The neurological examiner would be asked to describe the 
nature of any neurological manifestations, the severity and comment on any associated impairment of function.  The examiner should also identify any neurological impairment found by indicating the nerve affected and indicating the degree of any such involvement and describing any related impairment of function.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include, but not limited to, the September 2013 disability benefits questionnaire submitted by the Veteran's primary care physician.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



